The District Attorney of Kings County seeks release to the general public of Grand Jury minutes and records concerning an investigation into the death of a seven-year-old black youth, who was struck by an automobile driven by an Hasidic man. He premises the application on the theories that release will both curb the community unrest which erupted when the Grand Jury failed to indict the driver of the automobile, and restore confidence in the Grand Jury system and in his office. Since those theories do not constitute the compelling and particularized need necessary to overcome the presumption of confidentiality which attaches to Grand Jury proceedings (see, *761CPL 190.25 [4]; see also, Matter of District Attorney of Suffolk County, 58 NY2d 436), the Supreme Court properly denied the application. Moreover, since the petitioner failed to make the requisite initial showing, we do not reach the issue of whether the public’s right to know overrides such factors as the chilling effect disclosure might have on future Grand Jury investigations of this nature (see, Matter of District Attorney of Suffolk County, supra; see also, People v Di Napoli, 27 NY2d 229). Bracken, J. P., Harwood, Lawrence and O’Brien, JJ., concur.